DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/12/2022 is acknowledged. Claims 1-17 are pending. Independent claims 1, 10 and 17 have been amended to add language for determining a risk of a future diagnosis of a neurodegenerative disease based on expression levels of a plurality of RNA transcripts. The rejections under 35 USC 103 set forth in the Office action mailed 05/12/2022 are withdrawn, as those rejections do not account for the new limitation. New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/081440 (IDS reference, hereinafter “Integrated”) in view of US 2003/0186296 (hereinafter, “Fodor”), Einstein (US 2012/0190577) and Kennedy (US 2018/0016642).
Regarding claims 1 and 2, Integrated discloses: 
a system (Abstract; para [0006]) for analyzing molecules in a sample, the system comprising: an imager (Abstract; para [0006]- “A system for detection of a target molecule includes an imager”);
a flow cell comprising a functionalized surface (para [0006]- “a flow cell having a functionalized surface”) comprising a capture probe configured to bind molecules (para [0007]- “The functionalized surface includes a plurality of capture probes configured to bind the target molecules.”);
a magnet positioned opposite the functionalized surface, the magnet configured to direct the molecules comprising the target molecules to the functionalized surface (para [0007]- “A magnet is positioned opposite the functionalized surface and is configured to direct the target molecules to the functionalized surface.”) to bind the capture probe (para [0008]- “binding the target molecule to one of the plurality of capture probes and binding a nanoparticle to the target molecule.”);
a light source configured to direct a light beam to the bound molecules comprising the target molecule, wherein the imager is configured to capture light from the bound molecules comprising the target molecule (para [0006] “The target molecule is configured to bind a nanoparticle and the light source is configured to direct a light beam toward the bound nanoparticle. Light from the target molecule or nanoparticle is captured by the imager and analyzed to detect the presence of the target molecule”; [0008]- “A light beam from the light source is directed at the nanoparticle and light from the nanoparticle is captured at the imager. The light from the nanoparticle is analyzed to detect the target molecule.”
Regarding claim 3, Integrated discloses wherein the functionalized surface comprises a second capture probe configured to bind molecules (para [0046]- “The functionalized surface 82 includes a plurality of capture probes 84 in the form of a functionalized oxide surface allowing attachment and immobilization of capture probe molecules 84 on the surface 82. The capture probes 84 are designed to capture or bind target molecules 86 (FIG. 7) by interaction between complementary sequences.”), the light source is configured to direct another light beam at the bound molecules (para [0058]- “Returning to FIG. 6, at block 100, a light source 126 directs a light beam 128 at the target molecules 86 and functionalized nanoparticles 122, 124 in the flow cell 78. The light beam 128 is aimed so that light is directed solely at the target molecules 86 and nanoparticles 122, 124 and no light 128 from the light source 126 is captured by the imager 172. In an embodiment, the flow cell 78 is configured to prevent diffusion of the light beam 128 toward the imager 72.”), the imager is configured to capture light from the bound molecules (para [0059]- “Referring to FIG. 6, at block 102, light 130 (FIG. 11) from the nanoparticles 122, 124, target molecules 86, magnetic particles 110, or a combination thereof, is captured by the imager 72. In an embodiment, the light 130 can be reflected or emitted from the particles 86, 110, 122, 124 or a combination thereof. At block 104, the light 130 captured by the imager 72 is analyzed to detect the presence of target molecules 86. For example, the captured light 130 can be analyzed using dark field microscopy. In this embodiment, the spots of detected light are quantified to determine the presence of target molecules 86.”).
Regarding claim 4, Integrated discloses wherein the system includes a cartridge for receiving the sample (para [0013]- “FIG. 1 is a perspective view of a portable diagnostic assay system operative to accept one of a plurality of disposable cartridges configured to test fluid samples of collected blood/food/biological samples”; para [0014]-[0016]; para [0040]-[0041]), and the sample is processed within the system without external exposure (para [0042]- “The portable assay system 10 includes one or more linear and rotary actuators operative to move fluids into, and out of, various compartments or chambers of the disposable assay cartridge…fluids contained in one or more of the chambers”; para [0043]- “This greatly reduces potential for leaks and failure of the device compared to conventional systems. Finally, it will also be appreciated that the system greatly diminishes the potential for human error.”).
Regarding claim 5, Integrated discloses wherein a plurality of magnetic particles are configured to bind to the molecules in the sample and wherein the magnet is configured to interact with the magnetic particles to direct the molecules to the functionalized surface (para [0048]; para [0053]- “the target molecules 86 are directed or drawn by the magnetic particles 110 toward the functionalized surface 82”; Claim 2- “wherein a plurality of magnetic particles are configured to bind to the target molecules and wherein the magnet is configured to interact wit the magnetic particles to direct the target molecules to the functionalized surface.”).
Regarding claim 6, Integrated discloses wherein the target molecule is configured to bind a nanoparticle when the target molecule is bound to the functionalized surface and wherein the nanoparticle is configured to reflect the light beam toward the imager (Claim 5- “wherein the target molecule is configured to bind a nanoparticle when the target molecule is bound to the functionalized surface and wherein the nanoparticle is configured to reflect the light beam toward the imager”).
Regarding claim 7, Integrated discloses wherein the nanoparticle is a gold nanoparticle (Claim 6- “wherein the nanoparticle is a gold nanoparticle”).
Regarding claim 8, Integrated discloses wherein the nanoparticle is further configured to act as a nucleation site for development of an enlarged nanoparticle (para [0049]- “nucleation site”; Claim 7- “nanoparticle is further configured to act as a nucleation site for development of an enlarged nanoparticle.”).
Regarding claim 9, Integrated discloses the system comprising a lens positioned between the imager and the flow cell (Claim 8- “further comprising a lens positioned between the imager and the flow cell.”).

Regarding claims 1 and 2, while Integrated does contemplate that the target molecules include “nucleic acids” (paragraph [0003]), Integrated does not disclose that the target nucleic acids are “RNA transcripts”, or that the system comprises a “processor” configured to determine the quantity of said RNA transcripts, to measure the “expression levels” thereby. In addition, while Integrated discloses use of the system for the detection of diseases (paragraph [0041]: “the disposable cartridge may be used to detect any of a variety of diseases”), Integrated does not disclose calculating a disease state based on expression levels of RNA transcripts.

Regarding claims 10-12 and 17, Integrated discloses the claimed methods (see Integrated claim 9) with the exception that Integrated does not disclose that the target molecules are “RNA transcripts”, quantifying the “RNA transcripts”, “determining expression levels” of said RNA transcripts, or calculating a disease state based on the expression levels of said RNA transcripts. 

Regarding claims 13 and 14, see discussion of claims 4 and 5, respectively, above.
Regarding claim 15, see paragraph [0058]: “In an embodiment, the flow cell 78 is configured to prevent diffusion of the light beam 128 toward the imager 72.”
Regarding claim 16, see discussion of claim 6 above.

Fodor discloses a system that also includes flow cell having a surface functionalized with an array of capture probes (paragraph [0049]: “flow cell that contains the two-dimensional DNA probe arrays”) and an imager (paragraph [0049]: “scanning confocal microscope”). Fodor used the system to quantify RNA transcripts to thereby determine changes in their “expression levels” (paragraph [0049]: “poly(A)+ RNA”; paragraph [0011]: “…providing a pool of target nucleic acids comprising RNA transcripts of one or more…genes, or nucleic acids derived from the RNA transcripts; hybridizing the pool of nucleic acids to an array of oligonucleotide probes immobilized on a surface…a step of quantifying the hybridization of the target nucleic acids to the array. The quantification preferably provides a measure of the levels of transcription of the genes.”). Fodor taught the use of a “processor” for this quantification and expression determination (paragraph [0030]: “a computer-implemented method of monitoring expression of genes comprising the steps of: receiving input of hybridization intensities for a plurality of nucleic acid probes including pairs of perfect match probes and mismatch probes, the hybridization intensities indicating hybridization affinity between the plurality of nucleic acid probes and nucleic acids corresponding to a gene, and each pair including a perfect match probe that is perfectly complementary to a portion of the nucleic acids and a mismatch probe that differs from the perfect match probe by at least one nucleotide; comparing the hybridization intensities of the perfect match and mismatch probes of each pair; and indicating expression of the gene according to results of the comparing step”).

Neither Integrated nor Fodor specifically disclose determining risk for a neurodegenerative disease based on a plurality of RNA transcripts.
Einstein disclosed (paragraph [0016]): “An object of the invention thus resides in a method to detect or to confirm (in vitro or ex vivo) the presence of Alzheimer's disease in a mammal, comprising the determination of the presence, in a biological sample from the mammal, preferably in a sample (derived) of blood, of a change in the expression of one or more genes or RNAs comprising a sequence selected from SEQ ID NOS.: 1-1754, the presence of such a change being indicative of the presence or risk of developing Alzheimer's disease in this mammal.”
Moreover, it was known in the prior art to use processors for determining the risk of a disease based on expression levels of genes. For example, Kennedy disclosed (paragraph [0004]):
An aspect of the present disclosure provides a method for evaluating a tissue sample of a subject to determine a risk of occurrence of disease in the subject. The method comprises (a) obtaining an expression level corresponding to each one or more genes of a first set of genes in a nucleic acid sample in a needle aspirate sample obtained from the subject, which first set of genes is associated with the risk of occurrence of disease in the subject; (b) determining a presence of a nucleic acid sequence corresponding to each of one or more genes of a second set of genes in the nucleic acid sample, which second set of genes is associated with the risk of occurrence of disease in the subject; (c) separately comparing to controls (i) the expression level obtained in (a) and (ii) the nucleic acid sequence obtained in (b) to provide comparisons of the expression level and the nucleic acid sequence to the controls, wherein a comparison of the nucleic acid sequence to a reference sequence among the controls is indicative of a presence of one or more sequence variants with respect to a given gene of the second set of genes; and (d) using a computer processor that is programmed with a trained algorithm to (i) analyze the comparisons and (ii) determine the risk of occurrence of the disease based on the comparisons.
It would have been prima facie obvious prior to the effective filing date of the instant application to apply the system of Integrated to the case where the targets were “RNA transcripts”, and to incorporate a processor to quantify the expression levels of such transcripts, as the use of RNA transcripts as biological target molecules of interest, and the use of a processor for calculating expression levels based on intensity of signals on an array containing capture probes for such RNA transcripts, has long been known in the art, as demonstrated by Fodor. In addition, Fodor provides a motivation to use RNA transcripts as biological target molecules (paragraph [0003]: “Many disease states are characterized by differences in the expression levels of various genes either through changes in the copy number of the genetic DNA or through changes in levels of transcription (e.g. through control of initiation, provision of RNA precursors, RNA processing, etc.) of particular genes.”; [0092]: “expression monitoring methods of this invention may be used in a wide variety of circumstances including detection of disease”).
Thus, it would have been obvious to use the Integrated system to analyze RNA transcripts for the purposes of detecting diseases and calculating disease states.
Moreover, it would have been prima facie obvious to apply the systems and methods suggested by the combined disclosures of Integrated and Fodor for the purpose of determining risk of Alzheimer’s disease (a neurodegenerative disease), since Einstein disclosed a correlation between the expression levels of certain RNAs and the risk of developing Alzheimer’s disease. 
Finally, it would have been prima facie obvious to use a processor to analyze the expression data and output a determination of such risk, as it was known in the art to use processors for this purpose, as noted by Kennedy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637